Citation Nr: 0525683	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a dental condition for 
compensation purposes.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1989 to April 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO) - which denied the veteran's claim for service 
connection for a dental condition ("pain and sensitivity in 
[her] teeth") for compensation purposes.  In September 2001, 
her claims file was transferred to the RO in Buffalo, New 
York, and that RO issued another rating decision in July 2003 
again denying the claim.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her appeal.

2.  The veteran does not have a dental condition that is 
shown to be the result of a combat wound or other injury 
sustained in service.


CONCLUSION OF LAW

Service connection for a dental condition for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.381 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the RO initially denied the claim at 
issue in June 1999, so before the VCAA even existed.  And in 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) clarified that where, as here, the VCAA notice was 
not sent until after the initial adjudicatory decision at 
issue (here, because the VCAA did not exist when the RO 
initially considered the claim), VA does not have to vitiate 
that initial decision and start the whole adjudicatory 
process anew as if that decision was never made.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that she is not 
prejudiced.  Id. at 120.  And this already has occurred in 
this particular instance.  See, too, Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).



The Board reiterates the initial rating decision in June 1999 
was promulgated before the implementation of the VCAA.  
Therefore, that rating decision could not have possibly 
satisfied its requirements.  And since the enactment of the 
VCAA in November 2000, the RO has sent the veteran a VCAA 
letter in November 2001, given her an opportunity to identify 
and/or submit additional supporting evidence in response, and 
subsequently readjudicated her claim on the merits in July 
2003 with specific consideration of the VCAA.  The VCAA 
letter, which preceded the RO's readjudication of her claim 
in July 2003, explained the type of evidence that needed to 
be submitted for her to prevail on this claim, what evidence 
she should submit, and what evidence the RO would obtain for 
her.  As well, the RO cited the regulations pertaining to the 
VCAA in the February 2004 statement of the case (SOC).  
Consequently, she already has received the requisite VCAA 
notice, so any defect with respect to the timing of it was 
nonprejudicial and therefore, merely harmless error.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.)

As mentioned, according to Pelegrini II, the "fourth 
element" of the VCAA requires that VA request the veteran 
provide any evidence in her possession pertaining to her 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that she provide any evidence in her 
possession pertaining to her claim, this, too, is 
nonprejudicial.  The RO has consistently requested that she 
provide information supporting her claim, including in the 
November 2001 VCAA letter.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005) (requesting additional evidence 
supportive of the claim rather than evidence that pertains 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists).

There are no outstanding records to obtain.  The veteran's 
service medical/dental records were obtained.  She has 
provided information regarding the VA facility where she 
received dental treatment, and VA has obtained these 
pertinent records.  Consequently, the record is sufficient 
for a decision on this claim as she has been provided every 
opportunity to submit evidence and argument in support of it.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, she 
clearly is not prejudiced by the Board deciding this claim at 
this juncture because she is fully aware of what the evidence 
needs to show.  And this true even were the Board to assume, 
for the sake of argument, that her VCAA notice is somehow 
inadequate.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128-30 (2005) (if VA fails to inform the veteran regarding 
what information and evidence is necessary to substantiate 
the claim, VA must demonstrate there was clearly no prejudice 
to her based on any failure to give such notice).  

Among other things, the VCAA requires that VA will provide a 
medical examination when the record of the claim does not 
contain sufficient medical evidence for VA to adjudicate the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  In this case, however, there is no 
reasonable possibility that an examination would aid in 
substantiating the veteran's claim.  There are no indications 
or assertions that the veteran sustained dental trauma 
in service, the only circumstance whereby service connection 
for compensation purposes is awarded.  See generally Duenas 
v. Principi, 18 Vet. App. 512, 518 (2004) (the VCAA duty to 
assist regarding the necessity of a medical examination did 
not attach where a veteran simply relates disorders to 
military service and there is no medical opinion relating 
them to service or other competent evidence that an event or 
injury in service may be associated with the symptoms 
reported).  As such, the record is sufficient for a decision.

Thus, there is no evidence that could be obtained that is 
missing from the record for the veteran to prevail on the 
claim; so, again, the timing of the VCAA notice was merely 
harmless error.  VAOPGCPREC 7-2004.  And for the reasons 
indicated, the content of the VCAA notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  So further VCAA notice is not required.  That 
is to say, "the record has been fully developed, " and it 
is "difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
[she] should submit to substantiate [her] claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II.  Background, Governing Laws, Regulations, and Legal 
Analysis

The veteran claims that she is entitled to compensation for a 
dental condition because she had severe pain in her teeth, 
and heat and cold sensitivity in service.  She also noted 
that her teeth had to be fortified in service.   

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 
3.303, 3.306.

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

The evidence does not show, nor does the veteran contend that 
she sustained any dental trauma while in service.  

Also note that, in VAOPGCPREC 5-97 (Jan. 22, 1997; revised 
Feb. 25, 1997), VA's General Counsel clarified that the term 
"service trauma" in 38 C.F.R. § 17.123(c) (really § 
17.161(c)), for Class II(a) eligibility, does not include the 
intended effects of treatment provided during the veteran's 
military service - such as a tooth extraction.  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the Chief Legal Officer of the Department.  38 U.S.C.A. § 
7104(c).  Therefore, service connection for compensation 
purposes cannot be granted merely due to the need for teeth 
fortifying treatments or the extraction of all her third 
molars while on active duty, as that type of treatment in 
service was not tantamount to dental trauma.

The veteran has indicated that she is pursuing a dental claim 
to receive compensation benefits.  Such a claim for service 
connection of a dental disorder also raises a claim for 
outpatient dental treatment.  Hays v. Brown, 5 Vet. App. 302 
(1993).  The veteran's present claim has been treated as a 
straightforward claim for service connection and 
compensation, so the ancillary issue of entitlement to 
outpatient dental treatment will not be adjudicated.  The 
record indicates that she already receives VA prophylactic 
dental treatment.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the- 
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

Service connection for a dental condition for compensation 
purposes is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


